Citation Nr: 0924974
Decision Date: 07/02/09	Archive Date: 09/03/09

Citation Nr: 0924974	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-21 658	)	DATE JUL 02 2009
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION


The Veteran served on active duty from February 1966 to April 
1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cheyenne, Wyoming.  The Veteran's claims file comes from the 
VA Regional Office in St. Louis, Missouri (RO).

In a February 2008 decision, the Board partially granted the 
claim on appeal by assigning staged ratings of 70 percent, 
effective from August 6, 2003 through January 30, 2006, and 
50 percent, effective on and after January 31, 2006.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  Based on a January 2009 
Joint Motion for Remand (Joint Motion), the Court remanded 
this appeal in February 2009 for development in compliance 
with the Joint Motion.  The appeal is remanded to the 
Department of Veterans Affairs Regional Office.  VA will 
notify the appellant if further action is required.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2008).  Here, based on the Joint Motion, the Court 
remanded the Board's decision in this matter, finding that at 
the time of the February 2008 Board decision there were 
additional medical records which were in the possession of VA 
but which had inadvertently not been associated with the 
claims file.  Accordingly, in order to prevent prejudice to 
the Veteran, the part of the February 2008 decision of the 
Board which adjudicated the issue of entitlement to an 
initial evaluation in excess of 30 percent for posttraumatic 
stress disorder must be vacated, and a new decision will be 
entered as if the February 2008 decision by the Board had not 
adjudicated that issue.


REMAND

As noted in the Introduction above, the Court's February 2009 
order remanded the claim of entitlement an initial evaluation 
in excess of 30 percent for posttraumatic stress disorder for 
readjudication consistent with the January 2009 Joint Motion.  
The Joint Motion stated that readjudication of the claim was 
required because at the time of the February 2009 Board 
decision, the claims file was incomplete.  The Joint Motion 
also stated that additional VA medical records may 
potentially exist which date from August 2007 or later and 
that any such medical records should be obtained.  Finally, 
after the Court's February 2009 order, in June 2009 the 
Veteran's representative requested that he be provided with a 
videoconference hearing before the Board.

Accordingly, the case is remanded for the following actions:

1.	The RO must contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any complaints or symptoms related to 
his posttraumatic stress disorder.  An 
attempt must be made to obtain, with 
any necessary authorization from the 
Veteran, copies of pertinent treatment 
records identified by him in response 
to this request which have not been 
previously secured.  All attempts to 
secure this evidence must be documented 
in the claims file.  If, after making 
reasonable efforts to obtain named 
records, such records cannot be 
obtained, the Veteran must be notified 
and (a) the specific records that 
cannot be obtained must be identified; 
(b) the efforts that were made to 
obtain those records must be explained; 
and (c) any further action to be taken 
by VA with respect to the claims must 
be noted.  The Veteran and his 
representative must then be given an 
opportunity to respond.

2.	After completing the above action, the 
RO must place the Veteran's name on the 
docket for a videoconference hearing 
before the Board at the RO.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).


Citation Nr: 0803680	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-21 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder.

3.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to April 
1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cheyenne, Wyoming.  The veteran's claims file comes from the 
VA Regional Office in St. Louis, Missouri (RO).

The medical evidence of record has raised the issue of 
entitlement to a total rating for compensation purposes based 
upon individual unemployability.  This issue has not been 
adjudicated for appellate purposes, and is therefore referred 
to the RO for appropriate disposition.


FINDINGS OF FACT

1.  An unappealed April 1997 rating decision denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.

2.  In December 2002, a claim to reopen the issue of 
entitlement to service connection for bilateral hearing loss 
was received.

3.  Evidence associated with the claims file since the 
unappealed April 1997 rating decision is redundant and does 
not raise a reasonable possibility of substantiating the 
veteran's claim.

4.  An unappealed February 1997 rating decision denied the 
veteran's claim of entitlement to service connection for a 
bilateral foot disorder.

5.  In December 2002, a claim to reopen the issue of 
entitlement to service connection for a bilateral foot 
disorder was received.

6.  Evidence associated with the claims file since the 
unappealed February 1997 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claim.

7.  The medical evidence of record shows that the veteran's 
post-traumatic stress disorder (PTSD) was initially 
manifested by anxiety, nightmares, auditory hallucinations in 
times of stress, hyperarousal, avoidance, numbing, impaired 
concentration, impaired memory, sleep impairment, and 
difficulty managing anger.   

8.  The medical evidence of record beginning August 6, 2003 
through January 30, 2006, shows that the veteran's PTSD was 
manifested by anxiety, impaired impulse control, speech 
intermittently illogical, obscure, or irrelevant, nightmares, 
auditory hallucinations, suicidal ideation, sleep impairment, 
hypervigilance, impairment of short-term memory, impaired 
concentration, poor judgment, poor insight, difficulty in 
adapting to stressful circumstances, and an inability to 
establish and maintain effective relationships.

8.  The medical evidence of record shows that for the period 
on and after January 31, 2006, the veteran's PTSD is 
manifested by impaired impulse control, sleep impairment, 
disturbances of motivation and mood, nightmares, avoidance 
behavior, restricted affect, impaired concentration, 
hypervigilance, mild obsessional rituals, occasional panic 
attacks, impairment of short-term memory, and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  The evidence received since the April 1997 rating 
decision is not new and material, and therefore, the claim of 
entitlement to service connection for bilateral hearing loss 
is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2007).

2.  The evidence received since the February 1997 rating 
decision is not new and material, and therefore, the claim of 
entitlement to service connection for a bilateral foot 
disorder is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).

4.  The criteria for an evaluation of 70 percent, but no 
more, for PTSD, for the period from August 6, 2003 through 
January 30, 2006, have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).

4.  The criteria for an evaluation of 50 percent, but no 
more, for PTSD, for the period on and after January 31, 2006, 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, letters dated in March 2003 and June 2003 
satisfied the duty to notify provisions.  Additional letters 
were also provided to the veteran in March 2006 and April 
2006.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) Kent v. Nicholson, 20 
Vet. App. 1 (2006).

In the case of a claim to reopen a previously denied issue, 
the VCAA explicitly provides that "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  However, VA has 
a duty, in order to assist the veteran, to obtain records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this regard, the 
veteran's service medical records and VA medical treatment 
records have been associated with the claims file.  VA 
examinations were provided to the veteran in connection with 
his PTSD claim.  Although the veteran was not examined for 
the purpose of addressing his claims to reopen the issues of 
entitlement to service connection for bilateral hearing loss 
and entitlement to service connection for a bilateral foot 
disorder, VA is not required to provide such an examination 
for a claim to reopen a finally decided decision.  

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.

New and Material Bilateral Hearing Loss

An unappealed rating decision in April 1997 denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss on the basis that there was no medical 
evidence that the veteran experienced hearing loss during 
military service nor was there any medical evidence which 
related hearing loss to military service.  The relevant 
evidence of record at the time of the April 1997 rating 
decision consisted of the veteran's service medical records 
and a November 1996 VA audiological evaluation report.
 
The veteran did not file a notice of disagreement after the 
April 1997 rating decision.  Therefore, the April 1997 rating 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In December 2002, a claim to reopen the issue of entitlement 
to service connection for bilateral hearing loss was 
received.  The relevant evidence of record received since the 
April 1997 rating decision includes a VA outpatient medical 
reports dated in January 2003 and February 2003.  All of the 
evidence received since the April 1997 rating decision is 
"new" in that it was not of record at the time of the April 
1997 rating decision.  However, the new evidence simply shows 
that the veteran continues to have a current diagnosis of 
bilateral hearing loss, something which was already shown at 
the time of the April 1997 rating decision.  None of the new 
evidence shows that the veteran experienced hearing loss 
during military service or provides a medical opinion which 
relates the veteran's currently diagnosed hearing loss to 
military service.

Accordingly, this evidence is redundant and does not raise a 
reasonable possibility of substantiating the veteran's claim.  
Therefore, it does not constitute new and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  As new and 
material evidence to reopen the finally disallowed claims has 
not been submitted, the benefit of the doubt doctrine is not 
for application.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

New and Material Bilateral Foot Disorder

An unappealed rating decision in February 1997 denied the 
veteran's claim of entitlement to service connection for a 
bilateral foot disorder on the basis that there was no 
medical evidence that the veteran experienced a chronic, 
disabling foot condition during military service nor was 
there any medical evidence which related the currently 
diagnosed bilateral foot disorder to military service.  The 
relevant evidence of record at the time of the February 1997 
rating decision consisted of the veteran's service medical 
records and VA medical reports dated from July 1996 to August 
1996.

The veteran did not file a notice of disagreement after the 
February 1997 rating decision.  Therefore, the February 1997 
rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In December 2002, a claim to reopen the issue of entitlement 
to service connection for bilateral hearing loss was 
received.  The relevant evidence of record received since the 
February 1997 rating decision includes a VA outpatient 
medical reports dated in March 1991, July 2002, and August 
2002, and a statement from the veteran dated in August 2002.  
All of the evidence received since the February 1997 rating 
decision is "new" in that it was not of record at the time 
of the February 1997 rating decision.  However, the new 
evidence simply shows that the veteran continues to have a 
current diagnosis of a bilateral foot disorder, something 
which was already shown at the time of the February 1997 
rating decision.  None of the new evidence shows that the 
veteran's currently diagnosed bilateral foot disorder was 
present during military service or provides a medical opinion 
which relates the veteran's currently diagnosed bilateral 
foot disorder to military service.  In fact, a March 1991 VA 
outpatient medical report stated that the veteran first noted 
his bilateral foot disorder 3 to 4 years before, an estimate 
which places the origin of the disorder approximately 17 
years after separation from military service.

Accordingly, this evidence does not raise a reasonable 
possibility of substantiating the veteran's claim.  
Therefore, it does not constitute new and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a bilateral foot disorder.  As new and 
material evidence to reopen the finally disallowed claims has 
not been submitted, the benefit of the doubt doctrine is not 
for application.  Annoni, 5 Vet. App. at 467.

Initial Evaluation for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's PTSD claim, because the 
appeal of this issue is based on the assignment of an initial 
evaluation following an initial award of service connection 
for PTSD.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Instead, evidence contemporaneous with the claim and the 
initial rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

Service connection for PTSD was granted by a May 2005 rating 
decision and a noncompensable evaluation was assigned under 
38 C.F.R. § 4.130, Diagnostic Code 9411, effective December 
20, 2002.  Subsequently, a March 2006 rating decision 
assigned a 30 percent evaluation under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, effective December 20, 2002.  A 30 
percent evaluation is warranted for PTSD with occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, weekly or less often panic attacks, 
chronic sleep impairment, mild memory loss, such as 
forgetting names, directions, recent events.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
such as, retention of only highly learned material, 
forgetting to complete tasks; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted for total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; and 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

The veteran has consistently received diagnoses of both 
bipolar disorder and PTSD.  While the veteran's bipolar 
disorder is not service-connected, the medical evidence shows 
that the corresponding symptomatology greatly overlaps with 
the symptomatology from the veteran's PTSD.  In addition, 
both the August 2003 VA psychiatric evaluation report and the 
January 2006 VA mental disorders examination report stated 
that the veteran's bipolar disorder had been aggravated by 
his PTSD, while the January 2006 VA mental disorders 
examination report also stated that the veteran's PTSD had 
been aggravated by his bipolar disorder.  Accordingly, the 
medical evidence shows that the symptoms of these two 
disorders are so intertwined that all of the veteran's 
manifested mental disorder symptomatology must be considered 
when determining the proper evaluation for his 
service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (observing that when it is not possible to 
separate the effects of a service-connected condition and a 
nonservice-connected condition, the provisions of 38 C.F.R. 
§ 3.102 mandates that reasonable doubt on any issue was to be 
resolved in the veteran's favor, and that all signs and 
symptoms be attributed to the service-connected condition).

A December 2002 VA psychological evaluation report stated 
that the veteran appeared significantly anxious, tense, and 
angry.  He appeared to be short of breath and stated that he 
was having some difficulty breathing due to anxiety.  The 
veteran's speech was pressured, circumlocutory, and confused.  
He reported that he had been divorced 3 times and had 
"[s]everal children scattered about.  About five."  The 
veteran reported nightmares about once a week, auditory 
hallucinations during periods of stress, nightly sleep 
impairment, and difficulty managing anger.  The report stated 
that the veteran had a history of "passive" suicidal 
ideation, but had no active plans of suicidal or homicidal 
ideation.  He stated that he was unemployed due to a 
disability.  The diagnosis was bipolar disorder.

A January 2003 VA psychiatric evaluation report stated that 
the veteran lived with his girlfriend.  He complained of 
anxiety, impaired impulse control, sleep impairment, and 
inability to keep a job.  The veteran stated that he had 
nightmares about once a week, auditory hallucinations during 
periods of stress, sleep impairment, and difficulty managing 
anger.  The report stated that the veteran had a history of 
"passive" suicidal ideation, but had no active plans of 
suicidal or homicidal ideation.  The impression was bipolar 
disorder.

A February 2003 VA psychiatric evaluation report stated that 
the veteran was anxious and emotional when describing his 
stressors.  He reported hyperarousal, sleep impairment, 
impaired concentration, and impaired memory.  The veteran 
reported a numbing of emotions and avoidance of things which 
remind him of his stressors.  He reported being nervous 
around large crowds and at outdoor events, including movies, 
restaurants, and holidays.  The veteran reported recurring 
nightmares.  The diagnosis was PTSD.

Based on this evidence, the Board finds that an initial 
evaluation of 30 percent is warranted.  Flattened affect; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory such as, retention of only highly 
learned material, forgetting to complete tasks; impaired 
judgment; and impaired abstract thinking were not shown.  
Although the veteran reported panic attacks, they were not 
shown reported as more than once a week.  Accordingly, an 
initial evaluation in excess of 30 percent is not warranted.

However, an August 2003 VA psychiatric evaluation report 
stated that the veteran worked as a surveyor for about the 
previous 28 years, during which time he reported sleep 
impairment, impaired impulse control, suicidal ideation, 
nightmares, hypervigilance, flashbacks, a sense of a 
foreshortened future, and extensive alcohol and drug abuse.  
On mental status examination, the veteran was alert and 
oriented to person, place, time, and situation.  His speech 
was circumlocutory, verbose, and tangential.  "His responses 
to the examiner's inquiries were often so poorly organized as 
to be unintelligible."  The veteran's speech was within 
normal limits in volume and tone and his motor skills were 
within normal limits.  His remote memory was "good" but his 
recent memory was "erratic."  The veteran's judgment and 
insight were poor.  The examiner stated that the veteran met 
the diagnostic criteria for both PTSD and bipolar disorder, 
and that the veteran's bipolar disorder "was probably 
permanently exacerbated by the stress he experienced in 
combat in Vietnam."  The examiner stated that

[t]he veteran was not employable in the 
opinion of the examiner due to the 
severity of his mood disorder symptoms.  
This veteran would be unable to carry on 
routine dialogue required between a 
supervisor and an employee, for example, 
and would be unable to [understand] and 
follow i[n]structions on a regular basis.

The diagnoses were severe PTSD and moderate to severe bipolar 
mood disorder.  The examiner assigned a GAF of 45 for PTSD, 
which contemplates serious symptoms, such as suicidal 
ideation, severe obsessional ritual, or frequent shoplifting, 
or serious impairment in social, occupational, or school 
functioning, such as no friends or an inability to keep a 
job.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE 
DSM-IV, 46-47 (1994) (DSM-IV).  The examiner assigned a GAF 
of 35 for bipolar disorder, which contemplates some 
impairment in reality testing or communication, such as 
speech is at times illogical, obscure, or irrelevant, or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, such as a 
depressed man avoids friends, neglects family, and is unable 
to work.  See Id.

Based on this evidence, the Board finds that a 70 percent 
evaluation is warranted as of the date of this examination, 
August 6, 2003.  38 C.F.R. § 3.400 (2007).  A rating in 
excess of 70 percent is not for assignment as gross 
impairment of thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living, including 
maintenance of minimal personal hygiene; and disorientation 
to time and place, memory loss for names of close relatives, 
own occupation, or own name were not shown.  

Thereafter, a January 2006 VA mental disorders examination 
report stated that the veteran was married and that the 
relationship was "good."  He stated that he got along with 
his wife's 4 children better than he did with his own 
children.  The veteran reported that he had few friends and 
preferred to be alone.  He reported that he worked out at the 
YMCA, attended church, and enjoyed working.  He reported no 
history of suicide attempts or assaultiveness, but did have a 
history of problematic substance abuse.  The veteran was 
pleasant, cooperative, very talkative, and his affect was 
appropriate.  The veteran stated that he was unable to work 
"because of his nerves."  He reported experiencing bipolar 
disorder symptoms that were constant and moderately severe in 
nature, such as increased anger, irritability, difficulty 
sleeping, and an expansive and labile mood.  The veteran's 
reported PTSD symptoms included recurrent distressing 
recollections, nightmares, avoidance behavior, markedly 
diminished interest or participation in significant 
activities, feelings of detachment or estrangement from 
others, and a restricted range of affect.  The veteran also 
had sleep impairment, irritability or outbursts of anger, 
difficulty concentrating, hypervigilance, and an exaggerated 
startle response.  The examiner stated that the veteran's 
symptoms caused clinically significant distress or impairment 
in social occupational or other important areas of 
functioning.  The report stated that the veteran had severe 
sleep impairment and was very disturbed by the 4th of July.  
The veteran kept weapons under his bed and carried a bat with 
him in his vehicle, where he also experienced road rage.  The 
veteran's wife stated that he preferred to be alone and had a 
hard time expressing loving and affectionate feelings to his 
wife and children.

On psychiatric examination, the veteran's appearance was 
appropriate, his psychomotor activity and speech were 
unremarkable, and he was cooperative, friendly, relaxed, and 
attentive.  The veteran's affect was expansive, and his mood 
was anxious, agitated, and expansive.  His attention was 
intact, but he had difficulty concentrating.  The veteran was 
oriented to person, time, and place.  His thought process was 
tangential and his thought content was unremarkable.  The 
veteran did not have any delusions, his judgment was present, 
his insight was partial.  The examiner reported that the 
veteran had moderate sleep impairment and no hallucinations.  
The veteran did not have inappropriate behavior, but had mild 
obsessive/ritualistic behavior.  He reported that he had 
panic attacks "whenever he has to go anywhere without his 
wife" and that the panic attacks lasted for several minutes.  
The veteran's impulse control was fair without episodes of 
violence, though he had contemplated violence on multiple 
occasions.  There was no suicidal or homicidal ideation.  The 
veteran had moderate problems with shopping, traveling, and 
driving.  His remote memory was normal, but his recent and 
immediate memories were both mildly impaired.

The diagnoses were PTSD and bipolar disorder.  The examiner 
stated that the veteran's bipolar disorder was separate from 
his PTSD, but that the "PTSD has probably been made worse by 
the Bipolar Disorder."  The examiner assigned a GAF of 60, 
which contemplates moderate symptoms, such as flat affect, 
circumstantial speech, or occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning, such as few friends and conflicts with peers or 
co-workers.  See DSM-IV, 46-47.  The examiner stated that the 
veteran was "most likely not employable" due to his bipolar 
disorder and PTSD.  The reported stated that the veteran's 
PTSD exacerbated his bipolar disorder.  The examiner stated 
that the veteran's PTSD symptoms resulted in frequent and 
moderate decreased efficiency, decreased productivity, 
decreased reliability, inability to perform work tasks, and 
impaired work, family, and other relationships.

The medical evidence of record shows that the veteran's 
mental disorder symptoms improved by the time of the January 
2006 VA mental disorders examination report.  The evidence of 
record shows that at the time of that report, the veteran had 
successfully ceased using drugs and alcohol, remarried, had 
no legal problems, was not homeless, and generally improved 
many areas of his life.  The medical evidence of record shows 
that for the period on and after January 31, 2006, the date 
of the examination, the veteran's PTSD is manifested by fair 
impulse control, moderate sleep impairment, disturbances of 
motivation and mood, nightmares, avoidance behavior, 
expansive affect, difficulty with concentration, 
hypervigilance, mild obsessional rituals, occasional panic 
attacks, mild impairment of short-term memory, normal remote 
memory.  The examiner stated these symptoms resulted in 
frequent and moderate decreased efficiency, productivity, and 
reliability, as well as the inability to perform work tasks 
and impaired work, family, and other relationships.  While 
the veteran remained unemployed during this time, his ability 
to establish and maintain social relationships clearly 
improved, as shown by his new marriage, good relationship 
with his wife's children, and involvement in public 
activities at the YMCA and his church.  This improvement is 
substantiated by the veteran's January 2006 GAF score of 60, 
which contemplates moderate symptoms.  See DSM-IV, 46-47.  
Accordingly, the preponderance of the medical evidence of 
record shows that for the period on and after January 31, 
2006, the veteran's PTSD is manifested by symptoms which most 
closely correspond to a 50 percent evaluation.  A 70 percent 
evaluation is not for assignment on and after January 31, 
2006, as the evidence of record does not show that the 
veteran has suicidal ideation, speech intermittently 
illogical, obscure, or irrelevant, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively, spatial disorientation, 
neglect of personal appearance and hygiene, and an inability 
to establish and maintain effective relationships.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria 
evaluations higher than those assigned above, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria).


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for bilateral hearing loss is denied.

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a bilateral foot disorder is denied.

An initial evaluation in excess of 30 percent for PTSD prior 
to August 6, 2003, is denied.

An evaluation of 70 percent, but no greater, for PTSD from 
August 6, 2003 to January 30, 2006, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

An evaluation of 50 percent, but no greater, for PTSD on and 
after January 31, 2006, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


